DETAILED ACTION
Summary
Claims 1-15 are pending in the application. Claims 1-15 are rejected under 35 USC 112(b).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 7, 8, 12, and 15 objected to because of the following informalities:
Claim 4 recites “reflectance data generated at the first rate” in line 2. It should recite “the reflectance data generated at the first rate”.
Claim 7 recites “wherein the step of determining whether gingiva at a location is inflamed” in lines 1-2. It should recite “wherein the step of determining whether gingiva at that location is inflamed”.
Claim 8 recites “the surface” in line 2. It should recite “a surface”.
Claim 12 recites “reflectance data generated at the first rate” in line 2. It should recite “the reflectance data generated at the first rate”.
Claim 15 recites “wherein determining whether gingiva at a location is inflamed” in lines 1-2. It should recite “wherein determining whether gingiva at that location is inflamed”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “gingiva at that location”. It is not clear whether “that location” refers to a specific one of the locations which comprises gingiva, or if “that location” is any of the locations which comprises gingiva. Clarification is required. For the purposes of examination, the claim will be interpreted as determining whether the gingiva at one of the location which comprises gingiva is inflamed.
Claim 3 recites “reflectance data generated at the first rate” in line 2. It is not clear is this is referring to “first reflectance data” or if this is obtaining new reflectance data at the first rate. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 7 recites the limitation "the remaining plurality of locations" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as referring to any location which contains gingiva other than the location where the inflammation was determined.
The term “low tissue oxygenation” in claim 7 is a relative term which renders the claim indefinite. The term “low tissue oxygenation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what is considered low, compared to high, tissue oxygenation. For the purposes of examination, the claim “low oxygenation” will be interpreted as lower than oxygenation in other portions of the gingiva.
Claim 9 recites “gingiva at that location”. It is not clear whether “that location” refers to a specific one of the locations which comprises gingiva, or if “that location” is any of the locations which comprises gingiva. Clarification is required. For the purposes of examination, the claim will be interpreted as determining whether the gingiva at one of the location which comprises gingiva is inflamed.
Claim 10 recites “gingiva at a location” in line 2. It is not clear if this is referring to gingiva at “that location”, as recited in claim 9, or if it is referring to any gingiva in any location. Clarification is required. For the purposes of examination, the claim will be interpreted as referring to any gingiva at any location.
Claim 11 recites “reflectance data generated at the first rate” in line 2. It is not clear is this is referring to “first reflectance data” or if this is obtaining new reflectance data at the first rate. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 15 recites the limitation "the remaining plurality of locations" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as referring to any location which contains gingiva other than the location where the inflammation was determined.
The term “low tissue oxygenation” in claim 15 is a relative term which renders the claim indefinite. The term “low tissue oxygenation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what is considered low, compared to high, tissue oxygenation. For the purposes of examination, the claim “low oxygenation” will be interpreted as lower than oxygenation in other portions of the gingiva.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 is not reasonably taught by the prior art without the benefit of improper hindsight. The closest prior art is Guan et al. (U.S PGPub 2016/0270716 A1), which teaches an intra-oral imaging apparatus for determining oxygenation in the gums and determining the inflammation of the gingiva. This reference teaches “A method for localizing gingival inflammation within a user's mouth using an oral care device (Abstract), the method comprising: 
emitting light by one or more light emitters of the oral care device (Fig. 6, Illumination LEDS) [0009]; 
obtaining, at a first rate by one or more light detectors, a reflectance measurement for a plurality of locations within the user's mouth to generate first reflectance data for each of the plurality of locations [0009]; and 
determining, by the controller using the gingiva reflectance data, whether gingiva at that location is inflamed [0020]”. 
Guan does not reasonably teach “a first rate”, or “determining for each of the plurality of locations, by a controller of the oral care device using the first reflectance data, whether the location comprises gingiva; obtaining, at a second rate by the one or more light detectors, a reflectance measurement for each location determined to comprise gingiva to generate gingiva reflectance data, wherein the second rate is faster than the first rate”. Spruit et al. (U.S PGPub 2015/0305670 A1) teaches determining gingiva based on reflectance data [0117]. However, it is not clear why one of ordinary skill in the art would modify a camera system for diagnosis, with a toothbrush targeting system to ensure the target area is plaque free before moving to a different area. Even if the Guan and Spruit references could be properly combined, the combination still fails to teach a “first rate” and a “second rate faster than the first rate”. Liu et al. (U.S PGPub 2010/0280392 A1) does not teach imaging at different rates. Liu [0043]-[0044] merely suggest capturing data in smaller bandwidth ranges, and there is no suggestion in Liu for modifying the combination of Guan and Spruit to obtain reflectance data at a first rate, and obtaining a reflectance measurement at a second rate without the benefit of improper hindsight. The claim is therefore non-obvious over the prior art. For similar reasons, independent claim 9 is also non-obvious over the prior art. The dependent claims necessarily contain all the limitations of the independent claims, and are non-obvious for substantially the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guan et al. (U.S PGPub 2016/0270716 A1), which teaches an optical imaging system for determining gum inflammation.
Spruit et al. (U.S PGPub 2015/0305670 A1), which teaches a system that detects gum tissue.
Liu et al. (U.S PGPub 2010/0280392 A1), which teaches a periodontal diagnosis system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793